 


109 HR 1695 IH: Northeast Regional Development Commission Act of 2005
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1695 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mr. Michaud (for himself, Mr. Allen, Mr. Bass, Mr. Boehlert, Mr. McHugh, and Mr. Sanders) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish the Northeast Regional Development Commission, and for other purposes. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the Northeast Regional Development Commission Act of 2005. 
(b)FindingsCongress finds the following: 
(1)The northeastern border region of the Nation, while abundant in natural resources and rich in potential, lags behind much of the Nation in its economic growth, and its people have not shared properly in the Nation's prosperity. 
(2)The region’s historic reliance on a few basic industries and agriculture has failed to provide an adequate economic base for vigorous, self-sustaining growth. 
(3)Manufacturing sector losses and out migration in the region have contributed greatly to the region’s difficulties in entrepreneurial development and sustainability. 
(4)The region has experienced an unprecedented change in land ownership patterns that has increased real estate speculation and short-term timber management, placing natural resources and valuable economic sectors at risk. 
(5)State and local governments and the people of the region have made progress in addressing the region's economic problems and will continue to work purposefully toward their solution. 
(6)Economic development of the region is feasible, desirable, and urgently needed. 
(7)Providing Federal assistance to the region is necessary to address the region’s special economic problems and promote its economic development on a coordinated and concerted regional basis. 
(8)In directing Federal assistance to the region, the traditional industries of the region should be preserved, including the manufacturing, tourism, forestry, natural resources, agriculture, alternative transportation, snowmobiling, and recreation industries. In addition, it is desirable to support growing industries such as the creative economy. 
(9)In directing Federal assistance to the region, the historic character, recreational value, ecological integrity, and productive capacity of the historic forestlands are valuable resources that should be preserved to maximize prosperity in the region. 
2.DefinitionsIn this Act, the following definitions apply: 
(1)CommissionThe term Commission means the Northeast Regional Development Commission established by section 3. 
(2)Federal grant programThe term Federal grant program means a Federal grant program to provide assistance in carrying out economic and community development activities. 
(3)Non-profit entityThe term non-profit entity means any entity with tax-exempt or non-profit status, as defined by the Internal Revenue Service. 
(4)RegionThe term region means the area covered by the Commission (as described in section 15). 
3.Northeast Regional Development Commission 
(a)Establishment 
(1)In generalThere is established the Northeast Regional Development Commission. 
(2)CompositionThe Commission shall be composed of— 
(A)a Federal member, to be appointed by the President, with the advice and consent of the Senate; and 
(B)the Governor of each State in the region that elects to participate in the Commission. 
(3)CochairpersonsThe Commission shall be headed by— 
(A)the Federal member, who shall serve— 
(i)as the Federal cochairperson; and 
(ii)as a liaison between the Federal Government and the Commission; and 
(B)a State cochairperson, who— 
(i)shall be a Governor of a participating State in the region; and 
(ii)shall be elected by the State members for a term of not less than 1 year. 
(b)Alternate members 
(1)State alternates 
(A)AppointmentThe State member of a participating State may have a single alternate, who shall be appointed by the Governor of the State from among the Governor’s cabinet or personal staff. 
(B)VotingAn alternate shall vote in the event of the absence, death, disability, removal, or resignation of the member for whom the individual is an alternate. 
(2)Alternate Federal cochairpersonThe President shall appoint an alternate Federal cochairperson. 
(3)Quorum 
(A)In generalSubject to the requirements of this paragraph, the Commission shall determine what constitutes a quorum of the Commission. 
(B)Federal cochairpersonThe Federal cochairperson or the Federal cochairperson’s designee must be present for the establishment of a quorum of the Commission. 
(C)State alternatesA State alternate shall not be counted toward the establishment of a quorum of the Commission. 
(4)Delegation of powerNo power or responsibility of the Commission specified in paragraphs (3) and (4) of subsection (c), and no voting right of any Commission member, shall be delegated to any person— 
(A)who is not a Commission member; or 
(B)who is not entitled to vote in Commission meetings. 
(c)Decisions 
(1)Requirements for approvalExcept as provided in subsection (g), decisions by the Commission shall require the affirmative vote of the Federal cochairperson and of a majority of the State members, exclusive of members representing States delinquent under subsection (g)(2)(C). 
(2)ConsultationIn matters coming before the Commission, the Federal cochairperson, to the extent practicable, shall consult with the Federal departments and agencies having an interest in the subject matter. 
(3)Decisions requiring quorum of State membersThe following decisions may not be made without a quorum of State members: 
(A)A decision involving Commission policy. 
(B)Approval of State, regional, or subregional development plans or strategy statements. 
(C)Modification or revision of the Commission’s code. 
(D)Allocation of amounts among the States. 
(4)Project and grant proposalsThe approval of project and grant proposals is a responsibility of the Commission and shall be carried out in accordance with section 9. 
(d)DutiesThe Commission shall— 
(1)develop, on a continuing basis, comprehensive and coordinated plans and programs to establish priorities and approve grants for the economic development of the region, giving due consideration to other Federal, State, and local planning and development activities in the region; 
(2)not later than 365 days after the date of enactment of this Act, establish priorities in a development plan for the region (including 5-year regional outcome targets); 
(3)assess the needs and capital assets of the region based on available research, demonstration projects, assessments, and evaluations of the region prepared by Federal, State, or local agencies, local development districts, and any other relevant source; 
(4) 
(A)enhance the capacity of, and provide support for, local development districts in the region; or 
(B)if no local development district exists in an area in a participating State in the region, foster the creation of a local development district; 
(5)allow the participation of representatives of local development districts, and other appropriate organizations as approved by the Commission, in all proceedings of the Commission conducted under subsection (e)(1), either in-person or through interactive telecommunications;  
(6)encourage private investment in industrial, commercial, and other economic development projects in the region; and 
(7)not later than 365 days after the date of enactment of this Act, initiate a special resource study for the north woods of Maine, which study— 
(A)shall be carried out in cooperation with appropriate local, State, and Federal officials; and 
(B)shall examine land use, ownership, and development trends and propose options for future management, ownership, conservation, and development of land to maximize job creation and ecological value.  
(e)AdministrationIn carrying out subsection (d), the Commission may— 
(1)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and print or otherwise reproduce and distribute a description of the proceedings and reports on actions by the Commission as the Commission considers appropriate; 
(2)authorize, through the Federal or State cochairperson or any other member of the Commission designated by the Commission, the administration of oaths if the Commission determines that testimony should be taken or evidence received under oath; 
(3)request from any Federal, State, or local department or agency such information as may be available to or procurable by the department or agency that may be of use to the Commission in carrying out duties of the Commission; 
(4)adopt, amend, and repeal bylaws and rules governing the conduct of Commission business and the performance of Commission duties; 
(5)request the head of any Federal department or agency to detail to the Commission such personnel as the Commission requires to carry out duties of the Commission, each such detail to be without loss of seniority, pay, or other employee status; 
(6)request the head of any State department or agency or local government to detail to the Commission such personnel as the Commission requires to carry out duties of the Commission, each such detail to be without loss of seniority, pay, or other employee status; 
(7)provide for coverage of Commission employees in a suitable retirement and employee benefit system by— 
(A)making arrangements or entering into contracts with any participating State government; or 
(B)otherwise providing retirement and other employee benefit coverage; 
(8)accept, use, and dispose of gifts or donations of services or real, personal, tangible, or intangible property; 
(9)enter into and perform such contracts or other transactions as are necessary to carry out Commission duties; 
(10)establish and maintain a central office located within the Northeast Regional Development Commission region and field offices at such locations as the Commission may select; and 
(11)provide for an appropriate level of representation in Washington, DC. 
(f)Federal agency cooperationA Federal agency shall— 
(1)cooperate with the Commission; and 
(2)provide, on request of the Federal cochairperson, appropriate assistance in carrying out this Act, in accordance with applicable Federal laws (including regulations). 
(g)Administrative expenses 
(1)In generalAdministrative expenses of the Commission (except for the expenses of the Federal cochairperson, including expenses of the alternate and staff of the Federal cochairperson, which shall be paid solely by the Federal Government) shall be paid— 
(A)by the Federal Government, in an amount equal to 50 percent of the administrative expenses; and 
(B)by the States in the region participating in the Commission, in an amount equal to 50 percent of the administrative expenses. 
(2)State share 
(A)In generalThe share of administrative expenses of the Commission to be paid by each State shall be determined by the Commission. 
(B)No Federal participationThe Federal cochairperson shall not participate or vote in any decision under subparagraph (A). 
(C)Delinquent StatesIf a State is delinquent in payment of the State’s share of administrative expenses of the Commission under this subsection— 
(i)no assistance under this Act shall be furnished to the State (including assistance to a political subdivision or a resident of the State); and 
(ii)no member of the Commission from the State shall participate or vote in any action by the Commission. 
(h)Compensation 
(1)Federal cochairpersonThe Federal cochairperson shall be compensated by the Federal Government at level III of the Executive Schedule in subchapter II of chapter 53 of title V, United States Code. 
(2)Alternate Federal cochairpersonThe alternate Federal cochairperson— 
(A)shall be compensated by the Federal Government at level V of the Executive Schedule described in paragraph (1); and 
(B)when not actively serving as an alternate for the Federal cochairperson, shall perform such functions and duties as are delegated by the Federal cochairperson. 
(3)State members and alternates 
(A)In generalA State shall compensate each member and alternate representing the State on the Commission at the rate established by law of the State. 
(B)No additional compensationNo State member or alternate member shall receive any salary, or any contribution to or supplementation of salary from any source other than the State for services provided by the member or alternate to the Commission. 
(4)Detailed employees 
(A)In generalNo person detailed to serve the Commission under subsection (e)(6) shall receive any salary or any contribution to or supplementation of salary for services provided to the Commission from— 
(i)any source other than the State, local, or intergovernmental department or agency from which the person was detailed; or 
(ii)the Commission. 
(B)ViolationAny person that violates this paragraph shall be fined not more than $5,000, imprisoned not more than 1 year, or both. 
(C)Applicable lawThe Federal cochairperson, the alternate Federal cochairperson, and any Federal officer or employee detailed to duty on the Commission under subsection (e)(5) shall not be subject to subparagraph (A), but shall remain subject to sections 202 through 209 of title 18, United States Code. 
(5)Additional personnel 
(A)Compensation 
(i)In generalThe Commission may appoint and fix the compensation of an executive director and such other personnel as are necessary to enable the Commission to carry out the duties of the Commission. 
(ii)ExceptionCompensation under clause (i) shall not exceed the maximum rate for the Senior Executive Service under section 5382 of title 5, United States Code, including any applicable locality-based comparability payment that may be authorized under section 5304(h)(2)(C) of that title. 
(B)Executive directorThe executive director shall be responsible for— 
(i)the carrying out of the administrative duties of the Commission; 
(ii)direction of the Commission staff; and 
(iii)such other duties as the Commission may assign. 
(C)No Federal employee statusNo member, alternate, officer, or employee of the Commission (except the Federal cochairperson of the Commission, the alternate and staff for the Federal cochairperson, and any Federal employee detailed to the Commission under subsection (e)(5)) shall be considered to be a Federal employee for any purpose. 
(i)Conflicts of interest 
(1)In generalExcept as provided under paragraph (2), no State member, alternate, officer, or employee of the Commission shall participate personally and substantially as a member, alternate, officer, or employee of the Commission, through decision, approval, disapproval, recommendation, the rendering of advice, investigation, or otherwise, in any proceeding, application, request for a ruling or other determination, contract, claim, controversy, or other matter in which, to knowledge of the member, alternate, officer, or employee any of the following persons has a financial interest: 
(A)The member, alternate, officer, or employee. 
(B)The spouse, minor child, partner, or organization (other than a State or political subdivision of the State) of the member, alternate, officer, or employee, in which the member, alternate, officer, or employee is serving as officer, director, trustee, partner, or employee. 
(C)Any person or organization with whom the member, alternate, officer, or employee is negotiating or has any arrangement concerning prospective employment. 
(2)DisclosureParagraph (1) shall not apply if the State member, alternate, officer, or employee— 
(A)immediately advises the Commission of the nature and circumstances of the proceeding, application, request for a ruling or other determination, contract, claim, controversy, or other particular matter presenting a potential conflict of interest; 
(B)makes full disclosure of the financial interest; and 
(C)before the proceeding concerning the matter presenting the conflict of interest, receives a written determination by the Commission that the interest is not so substantial as to be likely to affect the integrity of the services that the Commission may expect from the State member, alternate, officer, or employee. 
(3)ViolationAny person that violates this subsection shall be fined not more than $10,000, imprisoned not more than 2 years, or both. 
(j)Validity of contracts, loans, and grantsThe Commission may declare void any contract, loan, or grant of or by the Commission in relation to which the Commission determines that there has been a violation of any provision under subsection (h)(4), subsection (i), or sections 202 through 209 of title 18, United States Code. 
4.Economic and community development grants 
(a)In generalThe Commission may approve grants to States, local development districts (as defined in section 6(a)), and public and nonprofit entities for projects, approved in accordance with section 9— 
(1)to develop the infrastructure of the region for the purpose of facilitating economic development in the region (except that grants for this purpose may only be made to a State or local government); 
(2)to assist the region in obtaining job training, employment-related education, and business development; 
(3)to assist the region in community and economic development; 
(4)to provide assistance to severely distressed and underdeveloped areas; 
(5)to support conservation of important natural, recreational, and historical resources; and 
(6)to otherwise achieve the purposes of this Act. 
(b)Funding 
(1)In generalFunds for grants under subsection (a) may be provided— 
(A)entirely from appropriations to carry out this section; 
(B)in combination with funds available under another State or Federal grant program; or 
(C)from any other source. 
(2)Eligible projectsThe Commission may provide assistance, make grants, enter into contracts, and otherwise provide funds to eligible entities in the region for projects that promote— 
(A)business development; 
(B)job training or employment-related education; 
(C)local planning and leadership development; 
(D)basic public infrastructure, including high-tech infrastructure and productive natural resource conservation; 
(E)information and technical assistance for the modernization and diversification of the forest products industry to support value-added forest products enterprises; 
(F)forest-related cultural, nature-based, and heritage tourism; and 
(G)any other project facilitating economic development in the region. 
(3)Federal shareNotwithstanding any provision of law limiting the Federal share in any grant program, funds appropriated to carry out this section may be used to increase a Federal share in a grant program, as the Commission determines appropriate. 
5.Supplements to Federal grant programs 
(a)Federal grant program fundingIn accordance with subsection (b), the Federal cochairperson may use amounts made available to carry out this Act, without regard to any limitations on areas eligible for assistance or authorizations for appropriation under any other Act, to fund all or any portion of the basic Federal contribution to a project or activity under a Federal grant program in the region in an amount that is above the fixed maximum portion of the cost of the project otherwise authorized by applicable law, but not to exceed 80 percent of the costs of the project. 
(b)Certification 
(1)In generalIn the case of any program or project for which all or any portion of the basic Federal contribution to the project under a Federal grant program is proposed to be made under this section, no Federal contribution shall be made until the Federal official administering the Federal law authorizing the contribution certifies that the program or project— 
(A)meets the applicable requirements of the applicable Federal grant law; and 
(B)could be approved for Federal contribution under the law if funds were available under the law for the program or project. 
(2)Certification by Commission 
(A)In generalThe certifications and determinations required to be made by the Commission for approval of projects under this Act in accordance with section 9— 
(i)shall be controlling; and 
(ii)shall be accepted by the Federal agencies. 
(B)Acceptance by Federal cochairpersonAny finding, report, certification, or documentation required to be submitted to the head of the department, agency, or instrumentality of the Federal Government responsible for the administration of any Federal grant program shall be accepted by the Federal cochairperson with respect to a supplemental grant for any project under the program. 
6.Local development districts; certification and administrative expenses 
(a)Definition of local development districtIn this section, the term local development district means an entity designated by the State that— 
(1)is— 
(A) 
(i)a planning district in existence on the date of enactment of this Act that is recognized by the Economic Development Administration of the Department of Commerce; or 
(ii)a development district recognized by the State; or 
(B)if an entity described in subparagraph (A)(i) or (A)(ii) does not exist, an entity designated by the Commission that satisfies the criteria developed by the Economic Development Administration for a local development district; and 
(2)has not, as certified by the Federal cochairperson— 
(A)inappropriately used Federal grant funds from any Federal source; or 
(B)appointed an officer who, during the period in which another entity inappropriately used Federal grant funds from any Federal source, was an officer of the other entity. 
(b)Grants to local development districts 
(1)In generalThe Commission may make grants for administrative expenses under this section. 
(2)Conditions for grants 
(A)Maximum amountThe amount of any grant awarded under paragraph (1) shall not exceed 80 percent of the administrative expenses of the local development district receiving the grant. 
(B)Local shareThe contributions of a local development district for administrative expenses may be in cash or in kind, fairly evaluated, including space, equipment, and services. 
(c)Duties of local development districtsA local development district shall— 
(1)operate as a lead organization serving multicounty areas in the region at the local level; and 
(2)serve as a liaison between State and local governments, nonprofit organizations (including community-based groups and educational institutions), the business community, and citizens that— 
(A)are involved in multijurisdictional planning; 
(B)provide technical assistance to local jurisdictions and potential grantees; and 
(C)provide leadership and civic development assistance. 
7.Development planning process 
(a)State development planIn accordance with policies established by the Commission, each State member shall submit a development plan for the area of the region represented by the State member. 
(b)Content of planA State development plan submitted under subsection (a) shall reflect the goals, objectives, and priorities identified in the regional development plan developed under section 3(d)(2). 
(c)ConsultationIn carrying out the development planning process, a State shall— 
(1)consult with— 
(A)local development districts; 
(B)local units of government; and 
(C)institutions of higher learning; and 
(2)take into consideration the goals, objectives, priorities, and recommendations of the entities described in paragraph (1). 
(d)Public participationThe Commission and applicable State and local development districts shall encourage and assist, to the maximum extent practicable, public participation in the development, revision, and implementation of all plans and programs under this Act. 
8.Program development criteria 
(a)In generalIn considering programs and projects to be provided assistance under this Act, and in establishing a priority ranking of the requests for assistance provided by the Commission, the Commission shall follow procedures that ensure, to the maximum extent practicable, consideration of— 
(1)the relationship of the project to overall regional development; 
(2)the economic distress of an area, including the per capita income, outmigration, poverty and unemployment rates, and other socioeconomic indicators for the area; 
(3)the financial resources available to the applicants for assistance seeking to carry out the project, with emphasis on ensuring that projects are adequately financed to maximize the probability of successful economic development; 
(4)the importance of the project in relation to other projects that may be in competition for the same funds; 
(5)the prospects that the project for which assistance is sought will improve, on a continuing rather than a temporary basis, the opportunities for employment, the average level of income, or the economic development of the area served by the project; 
(6)the extent to which the project design provides for detailed outcome measurements by which grant expenditures and the results of the expenditures may be evaluated; and 
(7)the preservation of multiple uses, or conservation, of natural resources. 
(b)No relocation assistanceNo financial assistance authorized by this Act shall be used to assist an establishment in relocating from 1 area to another. 
(c)Reduction of fundsFunds may be provided for a program or project in a State under this Act only if the Commission determines that the level of Federal or State financial assistance provided under a law other than this Act, for the same type of program or project in the same area of the State within the region, will not be reduced as a result of funds made available by this Act. 
9.Approval of development plans and projects 
(a)In generalA State or regional development plan or any multistate subregional plan that is proposed for development under this Act shall be reviewed by the Commission. 
(b)Evaluation by State memberAn application for a grant or any other assistance for a project under this Act shall be made through and evaluated for approval by the State member of the Commission representing the applicant. 
(c)CertificationAn application for a grant or other assistance for a project shall be approved only on certification by the State member and Federal cochairperson that the application for the project— 
(1)describes ways in which the project complies with any applicable State development plan; 
(2)meets applicable criteria under section 8; 
(3)provides adequate assurance that the proposed project will be properly administered, operated, and maintained; and 
(4)otherwise meets the requirements of this Act. 
(d)Votes for decisionsUpon certification of an application for a grant or other assistance for a specific project under this section, an affirmative vote of the Commission under section 3(c) shall be required for approval of the application. 
10.Consent of StatesNothing in this Act requires any State to engage in or accept any program under this Act without the consent of the State. 
11.Records 
(a)Records of the Commission 
(1)In generalThe Commission shall maintain accurate and complete records of all transactions and activities of the Commission. 
(2)AvailabilityAll records of the Commission shall be available for audit and examination by the Comptroller General of the United States (including authorized representatives of the Comptroller General). 
(b)Records of recipients of Federal assistance 
(1)In generalA recipient of Federal funds under this Act shall, as required by the Commission, maintain accurate and complete records of transactions and activities financed with Federal funds and report on the transactions and activities to the Commission. 
(2)AvailabilityAll records required under paragraph (1) shall be available for audit by the Comptroller General of the United States, and the Commission (including authorized representatives of the Comptroller General, and the Commission). 
12.Annual reportNot later than 180 days after the end of each fiscal year, the Commission shall submit to the President and to Congress a report describing the activities carried out under this Act.  
13.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to the Commission to carry out this Act $40,000,000 for each of fiscal years 2006 through 2010, to remain available until expended. 
(b)Administrative expensesNot more than 5 percent of the amount appropriated under subsection (a) for a fiscal year shall be used for administrative expenses of the Commission. 
14.Termination of CommissionThis Act shall have no force or effect on or after October 1, 2010. 
15.Region of Northeast Regional Development Commission 
(a)In generalThe region of the Northeast Regional Development Commission shall consist of the following: [To Be Supplied (to include all appropriate economically distressed counties and economically distressed areas within other counties)]. 
(b)Addition of counties and areas 
(1)RecommendationsAs part of an annual report submitted under section 12, the Commission may recommend additional counties or areas for inclusion in the region. 
(2)Areas of economic distressThe Commission may recommend that an entire county be included in the region on the basis of distressed areas within the county. 
(3)Assessments of economic conditionsThe Commission may provide technical and financial assistance to a county that is not included in the region for the purpose of conducting an economic assessment of the county. The results of such an assessment may be used by the Commission in making recommendations under paragraph (1). 
(c)LimitationA county eligible for assistance from the Appalachian Regional Commission under subtitle IV of title 40, United States Code, shall not be eligible for assistance from the Northeast Regional Development Commission. 
 
